THE defendant, John Bauer, was found guilty of driving an automobile on June 20, 1937, while under the influence of intoxicating liquor, having previously, namely, on October 28, 1935, been convicted of a similar offense. he asks us to reverse his conviction and the resulting sentence of six months' imprisonment in jail and payment of a $250 fine and the costs.
There was no objection by the defendant to any of the instructions given by the court.
The only two reasons assigned in favor of a reversal are, first, that the state failed to prove the defendant to have actually imbibed intoxicating liquor and, second, that the court admitted evidence of previous police court convictions of drunkenness and of driving while under the influence of intoxicating liquor, offenses under the ordinances of the city of Sterling.
[1] To prove that a person was intoxicated it is not necessary to prove the process, often a secret one, by which he got intoxicated. The state of intoxication is a condition as to the existence of which even a lay witness may express his opinion. The first contention is therefore overruled.
[2] As for the evidence of convictions in police court, in the circumstances shown by the record before us, it was admissible by way of impeachment. The jurors were so instructed. Moreover, the testimony of the defendant *Page 451 
on direct examination may well be regarded as opening the door for such evidence.
[3] There was a sharp conflict in the evidence. The jurors, who saw and heard the witnesses on the witness stand, were charged with the duty of determining the credibility of those witnesses and the weight of their testimony. We have no right to interfere with their determination of the facts. The trial court committed no reversible error.
Judgment affirmed.
MR. CHIEF JUSTICE HILLIARD and MR. JUSTICE BOCK concur.